 1                                 UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
 2                                    SAN FRANCISCO DIVISION
 3
 4
       SAN FRANCISCO BAY CONSERVATION, AND
 5     DEVELOPMENT COMMISSION,
 6                             Plaintiff,                          Case No. 3:16-cv-05420-RS-JCS
 7
                        and                                        [PROPOSED] ORDER
 8
       SAN FRANCISCO BAYKEEPER,
 9
10                             Plaintiff-Intervenor,
                        v.
11
       U.S. ARMY CORPS OF ENGINEERS, et al.
12
                               Federal Defendants.
13
14
                                             [PROPOSED] ORDER
15
            Pursuant to stipulation and for good cause shown, the briefing schedule and hearing date set
16
     forth in this Court’s Order of November 5, 2018 (Dkt. No. 83) is hereby vacated. Upon restoration
17
     of funding to the Department of Justice, counsel for the Federal Defendants shall notify all parties
18
     via email within two business days. Within five business days, the parties shall meet and confer by
19
     telephone or email and stipulate to a revised briefing schedule generally consistent with the number
20
     of day between briefs identified in Dkt. No. 83.
21
22
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
23
     Date: 1/16/19
24
                                                       RICHARD SEEBORG
25                                                     United States District Judge
26
27
28


                                                            1
     [PROPOSED] ORDER                                                                   3:16-CV-05420-RS-JCS
